CaSe: 1219-CV-OO459-DAP DOC #Z 8 Filed: 03/07/19 l Of 4. Page|D #Z 105

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
KAREN MARCELLINO, ) CASE NO. 1:19-CV-459

)

Plaintiff, ) JUDGE DAN AARON POLSTER
)
v. )
)
GEAUGA COUNTY HUMANE )
SOCIETY, et al., )
)
Defendants. )

 

BRIEF IN OPPOSITION OF DEFENDANTS GEAUGA HUMANE SOCIETY,
CHRISTIAN COURTWRIGHT, AND DOES 1-200
TO PLAINTIFF’S 60(b) MOTION FOR RELIEF FROM ORDER

 

Now come Defendants Geauga Humane Society', Christian Courtwright, and Does 1-200
(collectively “GHS”), by and through the undersigned counsel, and pursuant to Fed.R.Civ.P. 60(b),
respectfully submit their brief in opposition to Plaintiff’s 60(b) Motion for Relief from Judgment
(“Motion”) in the above-captioned matter.

On March l, 2019, Plaintiff filed a Verified Complaint Civil Rights Action, Declaratory
Judgrnent, and Preliminary and Perrnanent Injunction (the"‘Complaint”) asserting that she is the
owner of two horses who, at the time of filing, were subject to forfeiture as a possible sentence as
a result of a jury verdict in which her daughter, Defendant Bianca Marcellino, was found guilty of
two counts of animal cruelty of those same two horses. After a teleconference with counsel and

all parties except for Plaintiffz, this Honorable Court dismissed the Complaint without prejudice.

 

1 Plaintiff inaccurately named the Geauga Humane Society as the Geauga County Humane Society, Inc. in her
tilings.

2 Initially, Plaintiff was part of the teleconference, but hung up and disconnected from the teleconference prior to
this Honorable Court addressing counsel and the parties.

CaSe: 1219-CV-00459-DAP DOC #Z 8 Filed: 03/07/19 2 Of 4. Page|D #Z 106

On March 6, 2019, Plaintiff filed her Motion, asserting that, pursuant to Fed.R.Civ.P. 60(b), this
Honorable Court must re-open the matter because on March 5, 2019, the Chardon Municipal Court
ordered the two horses forfeited to GHS as part of Bianca Marcellino’s sentence. Plaintiff contends
she is the true owner of the horses and that she has been denied due process. Plaintiff urges this
Honorable Court to exercise its jurisdiction despite the following facts: (1) the horses have been
in the custody of GHS since June of 20 1 8 and she never made any claim of ownership of the horses
until a few days before Bianca Marcellino’s sentencing hearing; (2) Plaintiff testified at Bianca
Marcellino’s criminal trial in the Chardon Municipal Court and she made no mention of owning
the horses; in fact, she testified that she helped her daughter purchase the horses; and (3) the
Chardon Municipal Court heard and then denied a Motion to Intervene filed by Plaintiff in the
criminal case. The Chardon Municipal Court concluded that the evidence established that Bianca
Marcellino, not Plaintiff, was the owner of the horses.

PlaintifPs Motion, however, is a nullity because this matter was dismissed without
prejudice. Here, there is no final judgment or order from which Plaintiff may seek relief pursuant
to Fed.R.Civ. P. 60(b) and, moreover, the dismissal without prejudice relieves this Honorable
Court of all jurisdiction over the matter and the action is treated as though it had never commenced
See, Thomas v. Denno, 2013 WL 587663 (N.D. Ohio 2013), citing Gunther v. 0hi0 Dept. Of
Corrections, 198 F.3d 245 (6th Cir.l999) (plaintiff’s post judgment “motion to reopen” was
properly deemed filed under Fed.R.Civ.P. 60(b) and the district court’s denial of the motion to
reopen did not constitute an abuse of discretion because the plaintiff’s option was to file a new
lawsuit, not reopen the dismissed lawsuit); see also, State ex rel. DeDonno v. Mason, 128 Ohio
St.3d 412, 945 N.E.Zd 511, 2011-Ohi0-1445, at 112 (2011) (“[o]rdinarily, a dismissal ‘other than

on the merits’ does not prevent a party from refiling and, therefore, ordinarily, such a dismissal is

CaSe: 1219-CV-00459-DAP DOC #Z 8 Filed: 03/07/19 3 Of 4. Page|D #Z 107

not a final, appealable order”); Stajj'ord v. Hetman, Sth Dist. Cuya.hoga No. 72825, 1998 WL
2893 83 (June 4, 1998) (there is no final, appealable order where the trial court ruled on a motion
for relief from judgment, which judgment was a dismissal without prejudice, because a dismissal
without prejudice leaves the parties in a position as if the case had never been commenced and a
motion for relief from judgment from such dismissal is a nullity, “thereby rendering the trial court’s
ruling on the motion a nullity.”)

Because this Honorable Court dismissed Plaintiff’ s Complaint without prejudice,
Plaintiff’s Motion is a nullity and this matter is treated as though it was never commenced
Therefore, Plaintiff" s Motion should be denied by this Honorable Court.

Respectfully submitted,

/s/ Bridey Mathenev
Todd C. Hicks, Esq. (#0063255)
Brandon D. R. Dynes, Esq. (#0068246)
Bridey Matheney, Esq. (#0070998)
Thrasher, Dinsmore & Dolan LPA
100 7th Avenue, Suite 150
Chardon, Ohio 44024
T: 440-285-2242; F: 440-285-9423

Email: THicks@tddlaw.com;

BDynes@tddlaw.com; and
BMathene tddlaw.com

Attorney for Defendants,
Geauga Humane Society, Christian
Courtwright and Does 1-200

CaSe: 1219-CV-00459-DAP DOC #Z 8 Filed: 03/07/19 4 Of 4. Page|D #Z 108

CERTIFICATE OF SERVICE
I hereby certify that on this 7th day of March, 2019, a copy of foregoing Brief in Opposition
of Defendants Geauga Humane Society, Christian Courtwright and Does 1-200 to Plaintiff’s 60(b)
Motion for Relief from Order was filed electronically. Notice of this filing will be sent by operation
of the Court’s electronic filing system to all parties indicated on the electronic filing receipt. All
other parties will be served by regular U.S. mail. Parties may access this filing through the Court’s
system.
/s/ Bridey Matheney
Bridey Matheney (#0070998)
One of the Attomeys for Defendants

Geauga Humane Society, Christian
Courtwright, and Does 1-200

